Hall, J.
The firm of Henry, Barker & Coatsworth was dissolved by the mutual consent of its members. Such was the effect of the retirement of Barker from said firm. Henry Brothers & Coatsworth became the successors of Henry, Barker & Coatsworth, and continued to furnish materials to defendant Mahone, under the *87.original contract between Mm and the first firm. The continuity of the running account was broken by the dissolution of the original firm. Gerard B. Allen & Co. v. The Smelting Co., 73 Mo. 693.
It required a new contract, either express or implied, between Mahone and the new firm of Henry Brothers & Coats worth to establish a running account between them. Id.
When materials or labor have been furnished under distinct contracts it is necessary that the lien should be filed under each contract. Id.; Livermore v. Wright, 33 Mo. 31. Conceding, for the purposes of this case, that the plaintiffs, on account of the fact that they were members of the original firm of Henry, Barker & Coats-worth, and that Barker had assigned to them his interest in the account in suit, might have filed a lien in their own names upon the said account; we are of the opinion that they should have filed a separate lien on that account, and should not have filed one lien upon that account united and joined with the account for materials furnished by them after the dissolution of the original firm. Gerard B. Allen & Co. v. Smelting Co., supra.
The finding and judgment of the circuit court were correct, and the judgment is affirmed.
All concur.